t c summary opinion united_states tax_court david h zatz and joan cassidy o’holland petitioners v commissioner of internal revenue respondent docket no 12618-10s filed date pattie s christensen for petitioners richard w kennedy for respondent swift judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the 1all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent proposed deficiencies and penalties with respect to petitioners’ and federal income taxes as follows year deficiency sec_6662 penalty dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number petitioners conceded that the proposed tax deficiencies were correct and paid the proposed deficiencies before the issuance of the notice_of_deficiency the only issue before us is whether petitioners are liable for the sec_6662 accuracy-related_penalties due to negligence or substantial_understatement_of_income_tax background this case has been fully stipulated under rule and the stipulated facts are so found at the time of filing the petition petitioners resided in utah david h zatz petitioner owned percent of crossways corp crossways a lucrative utah corporation engaged in the business of managing condominiums before the establishment of the various other entities described below crossways paid petitioner a substantial salary for his personal services apparently as president and chief_executive_officer in petitioner contacted a number of financial planners to obtain tax_advice for a fee of dollar_figure petitioner hired hewlett brothers financial hbf a utah financial advisory firm owned by john hewlett hbf presented to petitioner a plan to reduce his federal income and employment_taxes and utah state income taxes under which his salary each year from crossways would be reported not just by him rather his salary would be divided and reported in part by him and in part by other entities that would be formed and effectively controlled by him the plan also under the plan petitioner and possibly his wife would transfer to the other entities to be set up and controlled by him ownership of a number of personal assets eg home cars airplane and sailboats and expenses relating to these assets would be deducted as business_expenses larry cox cox a utah licensed certified_public_accountant c p a and miles lignell lignell a utah attorney both apparent employees of hbf and not working independently of hbf prepared certain financial legal and tax documents for the 2the record does not reflect petitioner’s exact title and responsibilities with crossways entities that petitioner would form at some point petitioner questioned cox and lignell about the legitimacy of the purported tax benefits of the plan cox and lignell assured petitioner that the plan was within the law in its promotional materials or presentations to petitioner hbf also represented that the strategy proposed in the plan had been reviewed with approval by prominent and prestigious accounting and law firms and that the internal_revenue_service irs blesses the hbf process no copy of any independent accounting or legal opinion relating to the plan was offered into evidence hbf’s representation that the irs blesses the hbf strategy was false although petitioner interviewed other financial advisers before formally engaging hbf petitioners relied solely upon the advice of cox and lignell in deciding to implement the plan in petitioner adopted hbf’s plan and formed the related entities and nominal ownership of a number of petitioners’ personal assets apparently was transferred to the related entities in and relating to and in compensation_for petitioner’s personal services for crossways crossways paid salaries or commissions of dollar_figure dollar_figure 3the record does not disclose the names of any other financial tax or other professionals from whom petitioners sought advice nor what advice if any was received dollar_figure and dollar_figure respectively as explained under the hbf plan the above amounts were split among petitioner and the related entities reported accordingly and offset by large personal expenses of petitioner’s that were claimed as business_expenses of the related entities of the total above salary or commission amounts crossways paid with respect to petitioner’s services in and approximately and percent respectively were offset by the claimed expenses to prepare their and federal_income_tax returns petitioners hired fpg business services fpg an independent accounting firm unrelated to hbf apparently petitioners relied on hbf to provide fpg with the financial data required to file petitioners’ federal_income_tax returns and fpg prepared petitioners’ tax returns on the basis of information hbf provided petitioners discussed the tax returns with fpg and were told that the returns accurately reflected the financial data that hbf had provided petitioners did not seek advice from fpg as to the legitimacy of the plan under federal tax law on audit respondent recast the salaries or commissions paid_by crossways with respect to petitioner’s services as income received solely by petitioner disallowed the business_expense deductions claimed by the various entities that had been formed reallocated legitimate deductions to petitioners’ individual tax returns and proposed the tax deficiencies and sec_6662 accuracy-related_penalties set forth above before the issuance of a notice_of_deficiency petitioners agreed with and paid the tax deficiencies the only matter in dispute is respondent’s determination of the sec_6662 accuracy-related_penalties discussion sec_6662 authorizes respondent to impose a 20-percent penalty for negligence or substantial_understatement_of_income_tax sec_6662 and for the purposes of sec_6662 negligence is defined as the failure to exercise the due care of a reasonable and ordinarily prudent person under like circumstances 85_tc_934 a substantial_understatement_of_income_tax is defined as an understatement_of_tax that exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 petitioners agree with the tax deficiencies for through accordingly respondent has met his burden of production and the burden_of_proof is on petitioners to show that the sec_6662 accuracy-related_penalty does not apply for any year see sec_7491 116_tc_438 sec_6664 provides a defense to the sec_6662 accuracy-related_penalty where the taxpayer establishes that there was reasonable_cause for a portion of an underpayment and that the taxpayer acted in good_faith with respect to such portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the facts and circumstances including the taxpayer’s efforts to assess his proper tax_liability the knowledge and experience of the taxpayer and reliance on the advice of a tax professional sec_1 b income_tax regs reasonable_cause may be established where a taxpayer relies on the advice of a competent tax adviser even where the advice was wrong see 162_f2d_628 3d cir affg in part and revg in part a memorandum opinion of this court 122_f2d_843 3d cir however the adviser must be a competent professional with sufficient expertise to justify the taxpayer’s reliance the taxpayer must have provided necessary and accurate information to the adviser and the taxpayer must have actually relied in good_faith on the adviser 115_tc_43 affd 299_f3d_221 3d cir 113_tc_135 petitioner claims that his reliance on c p a cox and attorney lignell was in good_faith and should establish reasonable_cause we look first to determine whether cox and lignell had sufficient expertise to justify petitioner’s reliance petitioner emphasizes that both cox and lignell were licensed in their fields being licensed as an accountant or attorney however is only a minimum requirement to practice as an attorney or accountant and by itself does not establish expertise in tax law relying on assurances of professionals may demonstrate good_faith but only when the professionals are acting independently from the entity promoting the claimed benefits 439_f3d_1243 10th cir affg tcmemo_2004_275 440_f3d_375 6th cir affg tcmemo_2004_279 91_tc_524 the evidence does not indicate that cox and lignell were providing advice to petitioner independently of hbf see mortensen v commissioner supra pincite advice from otherwise qualified professionals with an interest in the transaction is better classified as sales promotion vojticek v commissioner tcmemo_1995_444 the conflict of interest inherent in the relationships between hbf and cox and lignell should have caused petitioner to seek advice from an independent adviser petitioner points to a brochure of hbf which purports to list the qualifications of cox and lignell however this self- serving hbf brochure is not sufficient evidence to establish that cox and lignell in fact were qualified and independent tax experts on whose advice petitioner reasonably relied both worked for hbf their testimony was not presented to us we conclude that petitioner’s reliance on cox and lignell does not constitute reasonable_cause petitioners argue that they relied on the advice of fpg--an independent tax preparer--to prepare their federal_income_tax returns petitioners emphasize that fpg had no association with hbf however reliance on a second professional’s advice is subject_to the same test discussed above see 205_f3d_54 2d cir affg sann v commissioner tcmemo_1997_259 857_f2d_1383 9th cir affg dister v commissioner tcmemo_1987_217 it appears that fpg was not provided the complete and accurate information necessary to prepare accurately petitioners’ federal_income_tax returns as has been stated the mere fact that a certified_public_accountant has prepared a tax_return does not mean that he or she has opined on any or all of the items reported therein neonatology associates p a v commissioner supra pincite the details of the discussions petitioners had with representatives of fpg are not in the record and there is no evidence that petitioners either asked fpg to conduct a meaningful review of the plan or that fpg did so on its own fpg represented to petitioners that the returns were correct only according to the financial data hbf provided fpg did not claim that the plan hbf established was proper fpg simply stated that the returns accurately reflected data hbf provided petitioner appears to be a successful businessman and should not have implemented hbf’s plan without consulting independent tax or legal counsel petitioners pursued what appears to have been a patently improper tax_avoidance scheme which they have conceded was improper petitioners have not established reasonable_cause for the accuracy-related_penalties we sustain respondent’s determination of the sec_6662 accuracy-related_penalty for each of the years in issue to reflect the foregoing decision will be entered for respondent
